Citation Nr: 0420475	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-20 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for retopatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1994 to 
January 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
retopatellar pain syndrome of the right knee.  Thereafter the 
veteran moved to Florida and the current agency of original 
jurisdiction (AOJ) is the RO in St. Petersburg, Florida.  The 
service-connected right knee condition was initially rated 
non-compensably, but later the rating was increased to 10 
percent effective from the day after the date of his 
separation from service.  During the appeal period, the 
veteran was granted a temporary total convalescent rating 
based on hospitalization and surgery from October 12, 1999 
through May 31, 2000.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifest by arthritis with pain and limitation of motion; 
there is no instability of the knee; his range of motion is 
at least from 10 to 40 degrees with pain on flexion beyond 40 
degrees.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for retopatellar pain syndrome of the right 
knee have not been met.  38 U.S.C.A. § 1155, (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), the 
VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, the VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), the VA stated that the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have not been satisfied, the regulatory provisions 
likewise are not satisfied.  However, in this case, for the 
reasons set forth below, the VA has complied with the VCAA, 
as well as the implementing regulations, in reference to the 
issues addressed in this decision.

First, the VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show him entitlement to an 
increased rating via the various rating decisions, statement 
of the case, supplemental statements of the case, and June 
2003 correspondence from the RO.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained 
and incorporated into the claims files.  Furthermore, the 
claimant was given the benefit of presenting testimony and/or 
evidence during at a hearing on appeal.  As no additional 
evidence, which may aid the appellant's claims or might be 
pertinent to the bases of the claims, has been submitted or 
identified, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id.  Instead, the Court held that the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide."  Furthermore, as indicated in § 3.159(b), in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . 
."  Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to the VA any evidence 
pertaining to the increased rating claims.  In particular, 
the RO asked the veteran to tell the VA about any additional 
information or evidence that the veteran wanted the VA to try 
and get, and to send the VA the evidence that was needed as 
soon as possible.  By various informational letters, a 
statement of the case, supplemental statements of the case 
and their accompanying notice letters, the VA satisfied the 
fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the claimant in this case has been 
notified as to the laws and regulations governing accrued 
benefits.  He has, by information letters, rating decisions, 
and statement of the case/supplemental statements of the 
case, been advised of the evidence considered in connection 
with this appeal and what information VA and the claimant 
would provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has assigned a 10 percent rating for the veteran's 
service-connected right knee disability.  That schedular 
rating has been in effect since his separation from service, 
and he has been assigned a temporary total convalescent 
rating based on hospitalization and surgery from October 12, 
1999 through May 31, 2000.  

This is an initial rating case.  Accordingly, consideration 
has been given to higher "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

There is currently X-ray evidence of degenerative changes 
(arthritis) in the right knee.  Degenerative or traumatic 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is at 
least some limitation of motion, but which would not be rated 
compensable under a limitation-of-motion code, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent; flexion limited to 45 degrees warrants a 10 percent 
evaluation; and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Plate II of 38 C.F.R. § 4.71 illustrates the standardized 
description of joint motion for the knee as from zero degrees 
extension to 140 degrees flexion.  

The medical evidence of record in this case consists of VA 
joint examination in April 1998, a report of a VA Medical 
Center (VAMC) admission in October 1999, when the veteran 
underwent a right patellar realignment.  Other VA 
compensation examinations in December 1999, August 2000, and 
June 2003 are of record, as are VA outpatient treatment 
records that show the veteran was being followed for 
management of his right knee pain.  

The examinations showed that the right knee has arthritis 
established by X-ray findings.  The 1998 VA examination noted 
slight tenderness over the right patella, but did not report 
ranges of motion of the knee.  The 1999 VA examination was 
conducted after the right knee surgery.  The 10 cm surgical 
scar below the inferior border of the patella was non-tender.  
There was tenderness during range of motion studies.  Range 
of motion was from 0-90 degrees.   The diagnosis was 
chondromalacia of the right knee, status post patellar 
realignment.  (The veteran was later found to be entitled to 
a temporary total convalescent rating based on 
hospitalization and surgery rating at the time of December 
1999 VA compensation examination.)  At the time of the 2000 
VA compensation examination, the range of motion of the right 
knee was from 0-130 degrees with facial signs of pain on full 
flexion and varus/valgus testing.  The most recent VA 
examination in June 2003 showed a range of motion for the 
right knee from 10 degrees of extension to 40 degrees of 
flexion when pain started. 

The VA examinations and outpatient treatment records showed 
no signs of instability.  As even slight recurrent 
subluxation or lateral instability of the right knee is not 
shown, a 10 percent rating under Code 5257 is not warranted.  
38 C.F.R. § 4.31.  Since there is no compensable instability 
under Code 5257, there is no possibility of dual ratings for 
instability and arthritis with limitation of motion.  See 
VAOPGCPREC 9-98 and 23-97.

None of the cited VA examinations, until the recent June 2003 
examination, or outpatient treatment records have indicated 
that the veteran has compensable limitation of motion under 
Diagnostic codes 5260 and 5261.  The last compensation 
examination did show limitation of motion of flexion and 
extension that warranted  a 10 percent rating under 
Diagnostic codes 5260 and 5261.  The Board has considered 
pain on use of the right knee, and has noted the record of 
treatment for pain management at the VA outpatient clinic and 
the veteran's testimony regarding pain at the May 2003 RO 
hearing.  The last VA outpatient treatment record, in March 
2004, notes that the veteran reported that he was doing well 
with pain reduction and without any problem.  It is not shown 
that his right knee pain results in such additional 
limitation of motion as would meet the requirements for a 
higher rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board finds that are no identifiable periods of time 
(other than the period of temporary total convalescent rating 
based on hospitalization and surgery from October 12, 1999 
through May 31, 2000), since the effective date of service 
connection, during which this condition has been more than 10 
percent disabling, and thus higher "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for the service-connected right 
knee disorder.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased rating for retopatellar pain syndrome of the 
right knee is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



